Title: To Thomas Jefferson from John Brown Cutting, 18 September 1789
From: Cutting, John Brown
To: Jefferson, Thomas



My Dear Sir
London 18 Sepr 1789

Owing to the tardiness of the penny post man I did not receive your letter of the tenth timely enough to answer it on tuesday evening.
I mistook the papers you had the goodness to send me for copies, and supposing the originals were of record with you, did not forget, but omitted to return them to you in Paris. I now inclose them to you with many apologies for an omission that has cost you a very natural anxiety considering the scientific toils which these most valuable papers must have cost you. With these apologies [I] must be permitted to mingle the homage of my most sincere admiration of the financial nicety and skill unfolded in your statements, and my acknowledgments for being allowed to peruse them.
I wish it were practicable for the United States to make such an arrangement with any opulent money lenders in Holland as might enable our country to confer a signal benefit upon France now bending under the pressure of fiscal poverty. Such an arrangement wou’d I am persuaded cancel and more than cancel our debt of  gratitude to France for pecuniary succour as well as ulterior forbearance. Beside this it wou’d probably be in the power of Congress to obtain from the Individuals who might incline to undertake a business of this magnitude such new terms as to the time and mode of reimbursing the capital of the French debt as the interests of our country might be suppos’d to require. For my own part, even if all other circumstances were put out of the question I shou’d prefer to owe our foreign debt to private citizens rather than to any nation in Europe. It has been hinted to me, but I know not whether from good authority, that Mr. Neckar has said he wou’d be glad to sell the debt due from the United States at a discount of fifteen or even twenty five per cent. I cannot avoid thinking somewhat might be done in this business advantageously both for France and America. What that shou’d be I hope you will have pleasant weather enough to ascertain on ship board this Autumn.—I have not yet learnt your decision when and where you embark. In a very few days I shall know whether I sail with Mr. Trumbull or not. We somewhat expect to visit you at Cowes.—As an american curiosity I inclose you an authentic account of The Population of the Commonwealth of Massachusetts, from 1763 to 1784, a period of twenty years, during eight of which (from April 1775 to Decr. 1782) a bloody and distressing war was waged by our common country: The effect it had on population will be seen by the small increase of inhabitants during the period of its continuance with former years.
I learn nothing new from any quarter since my last, except the demand of his prussian majesty upon Holland for thirty six million of florins to reimburse him the expence he incur’d in subjugating them to the will of the Stadtholder and the British Court.
A dissolution of the parliament of this country is talked of and believed about Christmas. I know not why. Mr. Pitt has poured several dozen of english and irish peers into the respective kingdoms, among the former Mr. Eden.
Mr. Payne, Mr. Trumbull and Mr. Rutledge concuring in belief that you will not have left Paris when my next shall arrive in Paris, I postpone my adieu, and am Affectionately & with the greatest respect Yours,

John Brown Cutting



Number of rateable Polls, or Males above sixteen years of age


Counties
1772
1777
1784
Increase or decrease from 1772 to 1784.
Proportional increase or decrease


Increase
Decrease


Suffolk
8440
9059
9417
977

Increased
11/100


Essex
11457
11620
11023

434
Decreased
4/100


Middlesex
8987
9642
9633
646

Increased
7/100


Plymouth
6163
6781
6425
262

Increased
4/100


Barnstable
3587
3544
3148

439
Decreased
12/100


Bristol
5843
5699
6197
354

Increased
6/100


Dukes County
692
707
718
26

Increased
4/100


Nantucket
1180
1106
813

367
Decreased
31/100


Hampshire
6746
8781
11497
4751

Increased
70/100


Worcester
8896
11179
12075
3179

Increased
35/100


Berkshire
2693
4541
5892
3199

Increased
19/100


York
3268
3880
4856
1588

Increased
48/100


Cumberland
2473
3287
3810
1337

Increased
54/100


Lincoln
1354
3136
5071
3717

Increased
74/100



71779
82962
90572
20036
1240
Mean Increase }
28/100


N.B. The eight first counties are old Counties; the three next are western counties and have many new Towns and the three last are in that tract of and lying east of New Hampshire, called the Province of Maine. Lincoln County in June last was subdivided into three Counties-Lincoln, Washington and Hancock Counties.



Number of Inhabitants
Whites
Blacks
Indi[ans]


1763.
Males above 16.
58509






Females ditto
64154






Males under 16
57777






Females ditto
55370








235810





Males Negroes
2998






Female
2256









5214




Male Indians
656






Female
837










1493





235810
5214
——


1776.
343845
5249 
1493


1784.
353133
4377 



Increase from 1763 to 1776.
108035
35



Ditto.   from 1776 to 1784 Only
9288





 